This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VEGUITA SAND AND GRAVEL,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,230

 5 AJT CONSTRUCTION, INC.,

 6          Defendant,

 7 and

 8 ANDREW TORRES,

 9          Defendant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
11 James Lawrence Sanchez, District Judge

12 Norman McDonald
13 Belen, NM

14 for Appellee

15 Amavalise F. Jaramillo
16 Tome, NM

17 for Appellant
1                           MEMORANDUM OPINION

2 VANZI, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.

8                                        __________________________________
9                                        LINDA M. VANZI, Judge

10 WE CONCUR:


11 _________________________________
12 JONATHAN B. SUTIN, Judge


13 _________________________________
14 M. MONICA ZAMORA, Judge




                                           2